United States Court of Appeals
                          For the First Circuit

No. 08-1043

                               MARA SABINSON,

                          Plaintiff, Appellant,

                                     v.

                      TRUSTEES OF DARTMOUTH COLLEGE,

                           Defendant, Appellee.


                                ERRATA SHEET

     The opinion of this Court, issued on September 12, 2008, should

be amended as follows:

     On page 7, line 4:         after "(1st Cir. 2002)", add ", cert.

denied, 539 U.S. 937 (2003)".

     On page 7, line 8:       delete one space after "affidavits".

     On   page   8,    line     4:     change    "non-discriminatory"    to

"nondiscriminatory".

     On page 8, footnote 2, line 2:       insert space after "(2000)".

     On page 8, footnote 2, line 5:             change "Eastman Kodak" to

"Eastman Kodak Co.".

     On page 8, footnote 2, line 6:       after "(1st Cir. 1999)", add ",

cert. denied, 528 U.S. 1161 (2000)".

     On page 8, line 14:         after "(1st Cir. 1993)", add ", cert.

denied, 511 U.S. 1018 (1994).".

     P. 9, l. 16:     after "(1st Cir. 1994)", add ", cert. denied, 514

U.S. 1108 (1995).".